By the court,
Redfield, Ch. J.
I. In regard to Azro White it is said he cannot be holden because he was not of full age at the time of the service of the trustee process. But this fact is not found by the commissioner or by the county court. It probably appears in the course of the disclosure, which was not read, but we no where perceive any intimation that the commissioner or the county court find all the facts true which are stated in the disclosure.
But if this fact were made to appear, the trustee is still liable, even while an infant, for personal property in possession, and for any debt he may owe the principal debtor for necessaries ; Wilder v. Eldridge, 17 Vt. 226. And nothing appears in the present case to show that the balance of account was not for necessaries. The judgment as to this trustee must, therefore, be affirmed.
II. In regard to Thomas we need decide but one point. He is charged on the ground of having in his hands “money and *332promissory notes taken for money to the amount of eight thousand dollars,” but how much of each does not appear. Nor does it appear that the money for which the notes are taken has been in the trustee’s possession since the service of the process. It is well settled that one cannot be charged as trustee on the ground of having securities for money in his hands; Hitchcock v. Edgerton, 8 Vt. 202.
Upon this ground the case must be reversed and remanded.
Judgment as to Thomas reversed and case remanded.